105 F.3d 649
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Luther RUTH, Defendant--Appellant.
No. 96-7269.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996Decided Jan. 6, 1997

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CR90-91-S, CA-96-2300-S)
Luther Ruth, Appellant Pro Se.
Barbara Suzanne Skalla, Assistant United States Attorney, Greenbelt, Maryland, for Appellee.
D.Md.
APPEAL DISMISSED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM.


1
Appellant seeks to appeal the district court's order denying his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.   We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we deny a certificate of appealability and dismiss the appeal.*  United States v. Ruth, Nos.  CR-90-91-S;  CA-96-2300-S (D.Md. July 31, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


*
 To the extent that the district court held that Appellant waived the first claim by failing to raise it on direct appeal, Stone v. Powell, 428 U.S. 465, 477 n. 10 (1976), and that the second claim is noncognizable in a § 2255 action because it was rejected on direct appeal, Davis v. United States, 417 U.S. 333, 342 (1974), we affirm on the reasoning of the district court